 
 
I 
108th CONGRESS
2d Session
H. R. 4670 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2004 
Mr. Holt (for himself, Mr. Houghton, Mr. Boehlert, Mr. Moran of Virginia, Mr. Honda, Mr. Gordon, Mr. McDermott, Mr. Waxman, Mr. Olver, Mr. Greenwood, Mr. Castle, Mr. Van Hollen, Mr. Frost, Mr. Berman, Mr. Ruppersberger, and Mr. Ehlers) introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To provide for the establishment of a Center for Scientific and Technical Assessment. 
 
 
1.Center for Scientific and Technical Assessment 
(a)EstablishmentThere shall be established a Center for Scientific and Technical Assessment (in this section referred to as the Center) to provide timely advice to the Congress on scientific and technical aspects of public policy issues. The Center shall be administered by a Director. 
(b)Technical Assessment Board 
(1)Establishment and purposeThere shall be established a Technical Assessment Board whose purpose shall be to provide guidance to the Director of the Center to ensure that the Center provides timely and useful responses to congressional requests. 
(2)MembershipThe Technical Assessment Board established under paragraph (1) shall consist of— 
(A)6 members of the Senate appointed by the President Pro Tempore of the Senate, including 3 from the majority party and 3 from the minority party; 
(B)6 members of the House of Representatives appointed by the Speaker of the House of Representatives, including 3 from the majority party and 3 from the minority party;  
(C)the Comptroller General; and 
(D)the Director of the Congressional Research Service and the Director of the Center, who shall be nonvoting members.Service as a member on the Technical Assessment Board shall not be construed under the rules of the House of Representatives or the Senate as service as a member of a House of Representatives or Senate Committee. 
(3)VacanciesVacancies in the membership of the Technical Assessment Board shall not affect the authority of the remaining members to act, and such vacancies shall be filled in the same manner as in the case of the original appointment. 
(4)Chairman and vice chairmanThere shall be selected at the beginning of each Congress a chairman and a vice chairman, one of whom shall be a member of the Senate selected by the members of the Technical Assessment Board who are members of the Senate from among their number, and one of whom shall be a member of the House of Representatives selected by the members of the Technical Assessment Board who are members of the House of Representatives from among their number. The chairmanship and vice chairmanship shall alternate between the Senate and the House of Representatives with each year. The chairman during each odd-numbered year shall be a member of the House of Representatives. The vice chairman shall act in the place of the chairman in the absence of the chairman. 
(5)Authority to actThe Technical Assessment Board established under this subsection may sit and act at such places and times as it chooses, including during the sessions, recesses, and adjourned periods of Congress. 
(c)Director and Deputy Director 
(1)DirectorThe Director of the Center shall be appointed by the Comptroller General with the approval of the Technical Assessment Board and shall serve for a term of 6 years unless sooner removed by the Technical Assessment Board. The Director shall receive basic pay at the rate provided for level III of the Executive Schedule under section 5314 of title 5, United States Code. 
(2)Powers and dutiesIn addition to the powers and duties vested by this section, the Director shall exercise such powers and duties as may be delegated by the Technical Assessment Board. The Director, with the permission of the Comptroller General, shall have the authority to hire, remove, or promote permanent staff and enter into contracts for consultants, expert analysis, and peer reviewers described in subsection (f). In consultation with the Technical Assessment Board and with the approval of the Comptroller General, the Director shall prepare the annual budget for the Center for submission to Congress. 
(3)Deputy directorThe Director may appoint, with the approval of the Comptroller General, a Deputy Director who shall perform such functions as the Director may prescribe and who shall be Acting Director during the absence or incapacity of the Director or in the event of a vacancy in the office of Director. The Deputy Director shall receive basic pay at the rate provided for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(4)Conflicts of interestNeither the Director nor the Deputy Director shall engage in any other business, vocation, or employment than that of serving as such Director or Deputy Director, as the case may be; nor shall the Director or Deputy Director, except with the approval of the Comptroller General, hold any office in, or act in any capacity for, any organization, agency, or institution with which the Center makes any contract or other arrangement under this section.  
(d)Congressional requests 
(1)In generalAny member of Congress may make requests to the Technical Assessment Board that the Center conduct an investigation and report to the requester, within a specified time period, on any matter relating to scientific and technical assessment. 
(2)Formal calls for requestsThe chairman of the Technical Assessment Board established under subsection (b) shall submit to all members of Congress formal calls for requests under this subsection. 
(3)PrioritizationRequests under paragraph (1) shall be addressed by the Center in accordance with the following priority order: 
(A)Requests with bipartisan and bicameral support. 
(B)Requests with bipartisan support. 
(C)Requests from other members.The Director, with the approval of the Technical Assessment Board, may determine the final priority for consideration of and fulfilling requests among and within each category described in subparagraphs (A) through (C). 
(e)Advisory panelsThe Director may establish an advisory panel as necessary to support each technical assessment report provided by the Center. Such panels shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.). 
(f)Peer reviewEach report requested under this subsection shall be subject to peer review before delivery to the committee or member of Congress requesting the report. Such peer review shall consist of rigorous vetting, checking, criticism, and recommendations for improvement by independent, qualified experts in the various aspects of the subject of the request under study. Independent experts shall assess each Center report by considering the scientific method, factual accuracy, results, and conclusions put forward by the authors. The peer reviewers’ comments shall be given to the report authors to allow for change, improvement, and modification of the report before delivery to the Director. After final review by the Director, and the approval of the Technical Assessment Board, the report shall be delivered to the committee or member of Congress requesting the report. 
(g)Public releaseExcept for classified reports, the Center, with the permission of the Technical Assessment Board, shall promptly release a report requested under subsection (d) to the public, except that such release shall be delayed by not more than 2 weeks at the request of the Technical Assessment Board or a member of Congress. 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Comptroller General for carrying out this section $30,000,000 for each of the fiscal years 2005 through 2007, to remain available until expended. 
 
